DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communications filed on October 2, 2019. 
Claims 1 – 10 are presented for examination and are pending. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on January 19, 2020. 
Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration filed on October 2, 2019 has been received. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Computer, Configuration Method, and Program to cluster data for a machine learning model.

Drawings
The drawings, filed on October 2, 2019, are accepted. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the following (generic placeholder and linking phrase in bold): 
Claim 1
sampling processing for sampling first learning data from the data set,
clustering processing for generating a plurality of clusters by clustering data included in the data set
selection processing for selecting second learning data from a cluster…
configuration processing for configuring a learning data set… 

Claim 3 
score calculation processing for calculating scores…

Claim 4
labeling processing for giving a specific label to the first learning data…
score calculation processing for calculating scores… 
error rate calculation processing for calculating an error rate of the learned model… 

Claim 6
score calculation processing for calculating scores…  
presentation processing for presenting, to a user, the scores or a result of sorting the first learning data and the second learning data according to the scores.

Claim 7
…machine review processing for calculating scores… 

Claim 9
processing for configuring a review data set…
processing for generating a plurality of clusters…
processing for supplementing the unlabeled data… 

Present application’s disclosure provides the following description regarding the above generic modifiers: 
Specification [0029]: 
The learning data sampling processing S1 is processing for sampling data of m-sets (m<n) defined in advance from the data set DS. Hereinafter, the data sampled in the learning data sampling processing S1 among the data Dl, D2, ... , Dn included in the data set DS will be written as learning data TDj (j 1, 2, ... , m) . The learning data TDj is an example of "first learning data" in a scope of appended claims. Further, a set of the learning data TDl, TD2, ... , TDm is written as a learning data set TDS.

Specification [0034]: 
The clustering processing S3 is processing for clustering the data Dl, D2, ... , Dn included in the data set DS. The clustering processing S3 is executed as follows, for example. First, each set of the data Di included in the data set DS is expressed with vectors Vi (elements of a vector space E defined in advance). Then, the data Dl, D2, ... , Dn included in the data set DS are clustered based on layout of the vectors Vl, V2, ... , Vn in the vector space E. That is, the data Dl, D2, ... , Dn are clustered such that the data Di, Di' of small distanced (Vi, Vi') between the corresponding vectors Vi, Vi' belong to a same cluster and that, inversely, the data Di, Di' of large distanced (Vi, Vi') between the corresponding vectors Vi, Vi' belong to different clusters. 

Specification [0044]: 
The additional learning data selection processing S6 is processing for selecting at least one set of data from each of the residual clusters C"k. The data selected by the additional learning data selection 

Specification [0027]:  
The learning processing S including configuration processing according to an embodiment of the disclosure will be described by referring to FIG. 2 to FIG. 4. FIG. 2 is a flowchart illustrating a flow of the learning processing S. FIG. 3 is a flowchart illustrating a flow of data in a first half of the learning processing S. FIG. 4 is a flowchart illustrating a flow of data in a latter half of the learning processing S.
Specification [0050]:  
The t-th (tis a natural number of 1 or larger) score calculation processing S8(t) is processing for calculating scores Sj of each of learning data TDj included in the learning data set TDS by using the learned model M(t) acquired by the t-th machine learning processing S7(t), and calculating scores Tk of each set of the additional learning data ATDk included in the additional learning data set ATDS.

Specification [0031]: 
The learning data labeling processing S2 is processing for giving labels Lj indicating whether or not the data satisfies the predefined extraction condition to each of the learning data TDj included in the learning data set TDS. Whether or not each of the learning data TDj satisfies the extraction condition is determined by the reviewer (may be a general or low-expertise reviewer or may be a specific or a high-expertise reviewer, however, it is desirable to be the latter).

Specification [0052]: 
The t-th (tis a natural number of 1 or larger) error rate calculation processing S9 is processing for calculating the error rate ER of the learned model M(t) by referring to the scores Sl(t), S2(t), ... , Sm(t) of 

Specification [0051]: 
After executing the first score calculation processing S8(1), presentation processing may be executed for presenting the result of sorting the learning data TDl, TD2, ... , TDm and the additional learning data ATDl, ATD2, ... , ATDl" according to the calculated scores S1(1), S2(1), ... , Sm(l) and scores Tl(l), T2(1), ... , Tl"(l) to the user. The presentation processing may be achieved by outputting the title list of the learning data TDl, TD2, ... , TDm and the additional learning data ATDl, ATD2, ... , ATDl" arranged in a descending order of the scores S1(1), S2(1), ... , Sm(l) and the scores Tl(l), T2(1), ... , Tl"(l) to the output device 3 (for example, a display) by the controller 12 of the computer 1, for example.

Specification [0020]:  
Note here that the machine review processing indicates processing executed by the computer 1 for calculating the scores Si of each set of data Di included in the data set DS by using the learned model M. Note that the scores Si may be the probability of satisfying the extraction condition. Further, the machine review processing may include processing for sorting the data Dl, D2, ... , Dn included in the data set DS in a descending order of scores Sl, S2, ... , Sn.

Specification [0061]: 
In other words, the computer 1 can supplement the unlabeled data to the learning data set TDS to decrease omission of the viewpoints of the unlabeled data (data not included in the learning data set 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1 – 7 and 9 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following limitations in claims 1, 3, 4, 6, 7, and 9 invoke 35 U.S.C. 112(f):
Claim 1
sampling processing for sampling first learning data from the data set,
clustering processing for generating a plurality of clusters by clustering data included in the data set
selection processing for selecting second learning data from a cluster…
configuration processing for configuring a learning data set… 

Claim 3 
score calculation processing for calculating scores…

Claim 4
labeling processing for giving a specific label to the first learning data…
score calculation processing for calculating scores… 
error rate calculation processing for calculating an error rate of the learned model… 

Claim 6
score calculation processing for calculating scores…  
presentation processing for presenting, to a user, the scores or a result of sorting the first learning data and the second learning data according to the scores.

Claim 7
…machine review processing for calculating scores… 

Claim 9
processing for configuring a review data set…
processing for generating a plurality of clusters…
processing for supplementing the unlabeled data… 

However, the written description fails to disclose the corresponding structure, material, or acts for preforming the entire claimed function and to clearly link the structure, material, or acts to the function. 
The disclosure of the present Office Action does not provide sufficient description of the corresponding structure for performing the entire claimed function associated with the generic modifier. 
For claim 1, the Specification [0029], [0034], [0044], and [0027] discloses the sampling processing, the clustering processing, the selection processing, and the configuration processing. This description is insufficient because it does not describe the specific algorithm used for the sampling processing to sample data, the clustering processing to cluster data, the selection processing to select data, and the configuration processing to configure data. 
For claim 3, the Specification [0050] discloses the score calculation processing. This description is insufficient because it does not describe the specific algorithm used for the score processing to calculate scores. 
For claim 4, the Specification [0031], [0050], and [0052] discloses the labeling processing, the score calculation processing, and the error rate calculation processing. This description is insufficient because it does not describe the specific algorithm used for the labelling processing to label data, the score calculation processing to calculate scores, and the error rate calculation processing to calculate the error rate. 
For claim 6, the Specification [0050] and [0051] discloses the score calculation processing and the presentation processing. This description is insufficient because it does not describe the specific 
For claim 7, the Specification [0020] discloses the score calculation processing. This description is insufficient because it does not describe the specific algorithm used for the machine review processing to calculate scores. 
For claim 9, the Specification [0027], [0034], and [0061] discloses the processing for configuring a dataset, the processing for generating the clusters, and the processing for supplementing data. This description is insufficient because it does not describe the specific algorithm used to configure a review dataset, generate clusters, and supplement data. 

Therefore, claims 1 – 7 and 9 – 10 are rejected under 35 U.S.C. 112(a) for lack of written description. See MPEP 2181, subsection II ("When a claim containing a computer- implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.").
Dependent claims 2 – 7 and 10 are rejected for being directly and indirectly dependent on rejected claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations in claims 1, 3, 4, 6, 7, and 9 invoke 35 U.S.C. 112(f):
Claim 1
sampling processing for sampling first learning data from the data set,
clustering processing for generating a plurality of clusters by clustering data included in the data set
selection processing for selecting second learning data from a cluster…
configuration processing for configuring a learning data set… 

Claim 3 
score calculation processing for calculating scores…

Claim 4
labeling processing for giving a specific label to the first learning data…
score calculation processing for calculating scores… 
error rate calculation processing for calculating an error rate of the learned model… 

Claim 6
score calculation processing for calculating scores…  
presentation processing for presenting, to a user, the scores or a result of sorting the first learning data and the second learning data according to the scores.

Claim 7
…machine review processing for calculating scores… 

Claim 9
processing for configuring a review data set…
processing for generating a plurality of clusters…
processing for supplementing the unlabeled data…

However, the written description fails to disclose the corresponding structure, material, or acts for preforming the entire claimed function and to clearly link the structure, material, or acts to the function. 
The disclosure of the present Office Action does not provide sufficient description of the corresponding structure for performing the entire claimed function associated with the generic modifier.
For claim 1, the Specification [0029], [0034], [0044], and [0027] discloses the sampling processing, the clustering processing, the selection processing, and the configuration processing. This description is insufficient because it does not describe the specific algorithm used for the sampling processing to sample data, the clustering processing to cluster data, the selection processing to select data, and the configuration processing to configure data. 
For claim 3, the Specification [0050] discloses the score calculation processing. This description is insufficient because it does not describe the specific algorithm used for the score processing to calculate scores. 

For claim 6, the Specification [0050] and [0051] discloses the score calculation processing and the presentation processing. This description is insufficient because it does not describe the specific algorithm used for the score processing to calculate scores and the presentation processing to present the scores. 
For claim 7, the Specification [0020] discloses the score calculation processing. This description is insufficient because it does not describe the specific algorithm used for the machine review processing to calculate scores. 
For claim 9, the Specification [0027], [0034], and [0061] discloses the processing for configuring a dataset, the processing for generating the clusters, and the processing for supplementing data. This description is insufficient because it does not describe the specific algorithm used to configure a review dataset, generate clusters, and supplement data.
Therefore, claims 1, 3, 4, 6, 7, and 9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of examination, all limitations that recite and do not have sufficient structure for “processing” has been interpreted as any algorithm that performs the functions of the respective claim. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 1, 
Claim 1 recites: “…selecting second learning data from a cluster not including the first learning data among the plurality of clusters”. This limitation lacks clarity because it is unclear if the selection of the second learning data does not include the first learning data or if the cluster does not include the first learning data. For purposes of examination, it is interpreted that the cluster does not include the first learning data. 

Regarding Claim 2, 
Claim 2 recites: “the second learning data is selected from the cluster not including the first learning data among the plurality of clusters”. This limitation lacks clarity because it is unclear if the selection of the second learning data does not include the first learning data or if the cluster does not include the first learning data. For purposes of examination, it is interpreted that the cluster does not include the first learning data.

Regarding Claim 5, 
Claim 5 recites: “the second learning data designated by a user is selected from the cluster not including the first learning data among the plurality of clusters”. This limitation lacks clarity because it is unclear if the selection of the second learning data does not include the first learning data or if the cluster does not include the first learning data. For purposes of examination, it is interpreted that the cluster does not include the first learning data.

Regarding Claim 8, 
Claim 8 recites: “…selecting second learning data from a cluster not including the first learning data among the plurality of clusters”. This limitation lacks clarity because it is unclear if the selection of the second learning data does not include the first learning data or if the cluster does not include the first learning data. For purposes of examination, it is interpreted that the cluster does not include the first learning data.

Regarding Claim 10, 


Dependent claims 2 – 7 and 10 are rejected for being directly and indirectly dependent on rejected claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to sampling data, clustering the data, selecting data from a cluster, and configuring the data. Each of the following limitation(s):
sampling processing for sampling first learning data from the data set,

selection processing for selecting second learning data from a cluster not including the first learning data among the plurality of clusters, and
configuration processing for configuring a learning data set including the first learning data and at least a part of the second learning data as the learning data set.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass sampling data from a dataset (corresponds to observation), generating a plurality of clusters by clustering the data (corresponds to evaluation), selecting data from a cluster that does not include the first learning data (corresponds to evaluation and judgement), and configuring a dataset including the first learning data and part of the second learning data (corresponds to evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are 
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to 

Regarding Claim 2, 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to selecting second learning data from a cluster that does not include the first learning data. Each of the following limitation(s):
wherein, in the selection processing, the second learning data is selected from the cluster not including the first learning data among the plurality of clusters, the cluster having data of the number of sets exceeding a predefined threshold number included therein.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass selecting data from a cluster that does not include the first learning data (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are 
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to 

Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to calculating scores for the data using a model and configuring the dataset so that the data has a score below a threshold. Each of the following limitation(s):
…score calculation processing for calculating scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using the learning data set; and
in the configuration processing, the learning data set is configured including the first learning data and the second learning data having the score that falls below a predefined first threshold score.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“the controller further executes”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass calculating scores for the first and second learning data by using a model (corresponds to evaluation with assistance of pen and paper) and configuring the dataset to have a 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 4, 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to labelling data that satisfies a predefined condition, calculating scores for the data using a model, and configuring the dataset so that the data has a score below a threshold. Each of the following limitation(s):
…score calculation processing for calculating scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using the learning data set; and


as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“the controller further executes”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass calculating scores for the first and second learning data by using a model (corresponds to evaluation with assistance of pen and paper) and configuring the dataset to have a score that is lower than a threshold score (corresponds to evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 5, 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to selecting second learning data from a cluster that does not include the first learning data. Each of the following limitation(s):
wherein, in the selection processing, the second learning data designated by a user is selected from the cluster not including the first learning data among the plurality of clusters.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass selecting data from a cluster that does not include the first learning data (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 6, 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to calculating scores for the data using a model and presenting scores . Each of the following limitation(s):
… score calculation processing for calculating scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using an initial learning data set configured with the first learning data; and
presentation processing for presenting, to a user, the scores or a result of sorting the first learning data and the second learning data according to the scores.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“wherein the controller further executes”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass calculating scores for the first and second learning data by using a model (corresponds to evaluation with assistance of pen and paper) and presenting the scores (corresponds to observation and evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at 
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 7, 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to including data that is reviewed by a user and calculating scores for the data. Each of the following limitation(s):
wherein: the data set includes data to be a subject of human review with which a reviewer extracts data satisfying a predefined extraction condition; and
…machine review processing for calculating scores of each set of data included in the data set by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies the extraction condition as output, the learned model being constructed by machine learning using the learning data set.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“the controller further executes”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass including data that is to be reviewed by a user (corresponds to observation) and calculating scores for the first and second learning data by using a model (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 

Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a 

Regarding Claim 8, 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to sampling data, clustering the data, selecting data from a cluster, and configuring the data. Each of the following limitation(s):
sampling processing… for sampling first learning data from the data set;
clustering processing… for generating a plurality of clusters by clustering data included in the data set;
selection processing… for selecting second learning data from a cluster not including the first learning data among the plurality of clusters; and
configuration processing… for configuring a learning data set including the first learning data and at least a part of the second learning data as the learning data set.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by using a computer comprising a memory… and a controller” and “executed by the controller”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “memory storing a data set” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 

Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "memory storing a data set", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 9, 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to sampling data, clustering the data, and supplementing the unlabeled data. Each of the following limitation(s):
processing for configuring a review data set by sampling the unlabeled data from the data set,

processing for supplementing the unlabeled data included at least in a part of the plurality of clusters to the review data set so as to decrease omission of the viewpoints.


as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“A computer configuring a learning data set for learning a model, the computer comprising a memory and a controller, wherein:” and “and the controller executes”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass sampling data from a dataset (corresponds to observation), generating a plurality of clusters by clustering the data (corresponds to evaluation), and supplementing the unlabeled data (corresponds to observation and evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set for learning a model, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such 
Further, the recitation of “the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory stores a data set that includes at least a part of sets of 

Regarding Claim 10, 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to labelling data that satisfies a predefined condition. Each of the following limitation(s):
giving the label to each set of the unlabeled data by a reviewer based on whether or not the unlabeled data included in the supplemented review data set satisfies the prescribed extraction condition to configure the learning data set for learning the model.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass calculating scores for the first and second learning data by using a model (corresponds to evaluation with assistance of pen and paper) and configuring the dataset to have a score that is lower than a threshold score (corresponds to evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 

Further, the recitation of “the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, and 5 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav (US 20200104648 A1) in view of Sitik et al. (US 20180081986 A1). 
Regarding Claim 1, 
Yadav teaches A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein: the memory includes a data set stored therein; and (Para [0073]: “In some embodiments of the present disclosure, outlier detection and removal device 300 may further comprise a controller 324 configured to control outlier detection and removal process. Controller 324 may comprise an electronic circuitry or a processor that is configured to transmit control signals to each of the units of outlier detection and removal device 300.” teaches a computer that has a processor (controller); Para [0087]: “Clustering documents is a fundamental subroutine in many machine learning and data mining applications.” teaches that the computer clusters documents (configures data) for machine learning; Para [0098]: “Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a non-transitory computer readable storage medium.” teaches that the computer contains memory that contains data)
the controller executes sampling processing for sampling first learning data from the data set, (Para [0032]: “In step S103, a data point among the plurality of data points is sampled as a first cluster center Cl of the k clusters. The first cluster center Cl (CC in the figure) may be randomly from the plurality of data points… The remaining k-1 data points are sampled based on probability distributions as discussed below.” teaches sampling data from the data points)
clustering processing for generating a plurality of clusters by clustering data included in the data set, (Para [0030]: “In step S102, the plurality of data points of the text corpus is partitioned into a given number k of groups such that k representative clusters (KC in the figure) are identified, where k is a natural number smaller than n.” teaches generating k clusters)
Yadav does not appear to expliticly teach: 
selection processing for selecting second learning data from a cluster not including the first learning data among the plurality of clusters, and
configuration processing for configuring a learning data set including the first learning data and at least a part of the second learning data as the learning data set.
However, Sitik teaches: 
selection processing for selecting second learning data from a cluster not including the first learning data among the plurality of clusters, and (Para [0031]: “Referring back to block 324, if the subset of selected vertices covers the entire graph 212, the method 300 advances to block 328. In block 328, the computing device 100 outputs the selected vertices as the representative cluster and the non-selected vertices as the residual cluster. In other words, the data points in the data set 210 corresponding to the selected vertices are the representative cluster, and the data points in the data set 210 corresponding to the non-selected vertices are the residual cluster. After outputting the representative cluster and the residual cluster, the method 300 is completed.” teaches selecting data from the residual cluster, which does not include the selected data from the representative cluster)
configuration processing for configuring a learning data set including the first learning data and at least a part of the second learning data as the learning data set. (Para [0031]: “After outputting the representative cluster and the residual cluster, the method 300 is completed. The computing device 100 may use the representative cluster, for example, as a training set for one or more machine learning applications or otherwise use the representative cluster. The method 300 may be repeated, for example to determine representative clusters for additional data sets 210.” teaches that the 
Yadav and Sitik are analogous art because they are directed to clustering data for machine learning. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sitik’s residual clusters into Yadav’s system for detecting and removing outliers with a motivation to “provide improved coverage for comer cases with small training set sizes and thus may improve the performance of computer operating systems or other resource management systems.” (Sitik, Para [0015]). 

Regarding Claim 3, 
The combination of Yadav and Sitik as shown above teaches The computer according to claim 1,
Yadav further teaches: 
the controller further executes score calculation processing for calculating scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using the learning data set; and (Para [0037]: “In step S108, sensitivity scores (SS in the figure) of the data points belonging to each of the k cluster centers are determined based on the weightage for each of the k cluster centers.” teaches calculating sensitivity scores for the data based on the weight of the clusters; Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value.” teaches that the scores have a preset threshold (score indicating a level at which the data satisfies a predefined condition))
in the configuration processing, the learning data set is configured including the first learning data and the second learning data having the score that falls below a predefined first threshold score. (Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value. As such, data points 202 and 204 are identified as outliers and removed from the dataset. The preset threshold score value may be determined by a user input, based on the number of outliers that the user wishes to remove from the dataset.” teaches that the dataset only includes the data that has scores that are below the preset threshold score, data that has scores higher than the threshold are treated as outliers and are removed from the dataset)

Regarding Claim 5, 
The combination of Yadav and Sitik as shown above teaches The computer according to claim 1,
Sitik further teaches: 
wherein, in the selection processing, the second learning data designated by a user is selected from the cluster not including the first learning data among the plurality of clusters. (Para [0031]: “Referring back to block 324, if the subset of selected vertices covers the entire graph 212, the method 300 advances to block 328. In block 328, the computing device 100 outputs the selected vertices as the representative cluster and the non-selected vertices as the residual cluster. In other words, the data points in the data set 210 corresponding to the selected vertices are the representative cluster, and the data points in the data set 210 corresponding to the non-selected vertices are the residual cluster. After outputting the representative cluster and the residual cluster, the method 300 is completed.” teaches that the residual cluster (containing the second learning data) is selected and that the residual cluster does not include the selected data from the representative cluster (first learning data))
Yadav and Sitik are analogous art because they are directed to clustering data for machine learning. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sitik’s residual clusters into Yadav’s system for detecting and removing outliers with a motivation to “provide improved coverage for comer cases with small training set sizes and thus may improve the performance of computer operating systems or other resource management systems.” (Sitik, Para [0015]).

Regarding Claim 6, 
The combination of Yadav and Sitik as shown above teaches The computer according to claim 1,
Yadav further teaches: 
wherein the controller further executes: score calculation processing for calculating scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using an initial learning data set configured with the first learning data; and (Para [0037]: “In step S108, sensitivity scores (SS in the figure) of the data points belonging to each of the k cluster centers are determined based on the weightage for each of the k cluster centers.” teaches calculating sensitivity scores for the data based on the weight of the clusters; Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value.” teaches that the scores have a preset threshold (score indicating a level at which the data satisfies a predefined condition))
presentation processing for presenting, to a user, the scores or a result of sorting the first learning data and the second learning data according to the scores. (Para [0078]: “Display 408 may be configured to display sensitivity score distribution (e.g., FIG. 2) and outlier removal results in real time so that a user can efficiently monitor data processing process and control outlier detection and removal results. User interface 406 is configured to transmit user command to processor 402, for example, a user-defined number of outliers to be removed.” teaches that the display is used to present the score distribution to the user)

Regarding Claim 7, 
The combination of Yadav and Sitik as shown above teaches The computer according to claim 1,
Yadav further teaches:
wherein: the data set includes data to be a subject of human review with which a reviewer extracts data satisfying a predefined extraction condition; and (Para [0060]: “The preset threshold score value may be determined by a user input, based on the number of outliers that the user wishes to remove from the dataset. For example, the user may increase the preset threshold score value if the user wishes to remove more outliers from the cluster and may decrease the preset threshold score value if the user wishes to remove less outliers from the cluster.” teaches that the data is subject to a user setting a threshold score (predefined condition) that can be used to remove the data)
Para [0037]: “In step S108, sensitivity scores (SS in the figure) of the data points belonging to each of the k cluster centers are determined based on the weightage for each of the k cluster centers.” teaches calculating sensitivity scores for the data based on the weight of the clusters; Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value.” teaches that the scores have a preset threshold (score indicating a level at which the data satisfies a predefined condition))

Regarding Claim 8,
This claim recites A configuration method, which performs a plurality of operations as recited by the computer of claim 1, and has limitations that are similar to those of claim 1, thus is rejected by the same rationale applied against claim 1. 

Regarding Claim 9, 
Yadav teaches: 
A computer configuring a learning data set for learning a model, the computer comprising a memory and a controller, wherein: (Para [0073]: “In some embodiments of the present disclosure, outlier detection and removal device 300 may further comprise a controller 324 configured to control outlier detection and removal process. Controller 324 may comprise an electronic circuitry or a processor that is configured to transmit control signals to each of the units of outlier detection and removal device 300.” teaches a computer that has a processor (controller); Para [0087]: “Clustering documents is a fundamental subroutine in many machine learning and data mining applications.” teaches that the computer clusters documents (configures data) for machine learning; Para [0098]: “Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a non-transitory computer readable storage medium.” teaches that the computer contains memory that contains data)
the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and (Para [0038]: “In step S109, based on the dynamically calculated sensitivity scores, a data point having a sensitivity score greater than a preset threshold score value is labeled as an outlier of the digitized text corpus and the outlier is removed from the text corpus.” teaches labeling data in order to identify and remove outliers based on a threshold, because the data was labelled in step 109, prior to step 109 the memory stored unlabeled data)
the controller executes processing for configuring a review data set by sampling the unlabeled data from the data set, (Para [0032]: “In step S103, a data point among the plurality of data points is sampled as a first cluster center Cl of the k clusters. The first cluster center Cl (CC in the figure) may be randomly from the plurality of data points… The remaining k-1 data points are sampled based on probability distributions as discussed below.” teaches sampling data from the data points)
processing for generating a plurality of clusters by clustering the data included in the data set, and (Para [0030]: “In step S102, the plurality of data points of the text corpus is partitioned into a given number k of groups such that k representative clusters (KC in the figure) are identified, where k is a natural number smaller than n.” teaches generating k clusters)
processing for supplementing the unlabeled data included at least in a part of the plurality of clusters to the review data set so as to decrease omission of the viewpoints. (Para [0036]: “In step S107, weightage for each of the k cluster centers are generated by counting a number of data points belonging to each of the k cluster centers. The number of data points belonging to each of the k cluster centers is determined by assigning each of the plurality of data points to a nearest cluster center among the k cluster centers and determining distance between each of the plurality of data points and the corresponding nearest cluster center.” teaches supplementing the clustered data with weights, the weights are used to generate the sensitivity scores that are used to identify and remove outliers)

Regarding Claim 10, 
Yadav teaches:
A method for configuring the learning data set for learning the model by using the computer according to claim 9, the method comprising giving the label to each set of the unlabeled data by a reviewer based on whether or not the unlabeled data included in the supplemented review data set satisfies the prescribed extraction condition to configure the learning data set for learning the model. (Para [0038]: “In step S109, based on the dynamically calculated sensitivity scores, a data point having a sensitivity score greater than a preset threshold score value is labeled as an outlier of the digitized text corpus and the outlier is removed from the text corpus.” teaches labeling the data if the data is greater than the threshold score (predefined condition); Para [0038]: “In some embodiments, along with text corpus, a user can indicate a number of outliers that need to be detected and removed from the text corpus.” teaches that the threshold score can be set by the user (reviewer); Para [0060]: “The preset threshold score value may be determined by a user input, based on the number of outliers that the user wishes to remove from the dataset. For example, the user may increase the preset threshold score value if the user wishes to remove more outliers from the cluster and may decrease the preset threshold score value if the user wishes to remove less outliers from the cluster.” teaches that the user’s (reviewer’s) defined threshold score determines the labels for the data)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yadav in view of Sitik, further in view of Lim (US 20190095618 A1). 

Regarding Claim 2, 
The combination of Yadav and Sitik as shown above teaches The computer according to claim 1, 
Sitik further teaches: 
wherein, in the selection processing, the second learning data is selected from the cluster not including the first learning data among the plurality of clusters, (Para [0031]: “Referring back to block 324, if the subset of selected vertices covers the entire graph 212, the method 300 advances to block 328. In block 328, the computing device 100 outputs the selected vertices as the representative cluster and the non-selected vertices as the residual cluster. In other words, the data points in the data set 210 corresponding to the selected vertices are the representative cluster, and the data points in the data set 210 corresponding to the non-selected vertices are the residual cluster. After outputting the representative cluster and the residual cluster, the method 300 is completed.” teaches that the residual cluster (containing the second learning data) is selected and that the residual cluster does not include the selected data from the representative cluster (first learning data))

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sitik’s residual clusters into Yadav’s system for detecting and removing outliers with a motivation to “provide improved coverage for comer cases with small training set sizes and thus may improve the performance of computer operating systems or other resource management systems.” (Sitik, Para [0015]).

The combination of Yadav and Sitik does not appear to explicitly teach: 
the cluster having data of the number of sets exceeding a predefined threshold number included therein.
However, Lim teaches 
the cluster having data of the number of sets exceeding a predefined threshold number included therein. (Para [0108]: “Process 900 then proceeds to step 925 whereby at this step, process 900 will select a first cluster from the clusters that were generated at step 922. At this step, process 900 then determines if the total number of data points in the selected cluster exceeds a threshold. If process 900 determines that the number of data points exceeds the threshold, process 900 then proceeds to step 935. At step 935, process 900 will select the next cluster and then proceeds to step 930.” teaches determining if the cluster has a number of data points that exceeds a threshold). 
Yadav, Sitik, and Lim are analogous art because they are directed to clustering data for machine learning. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim’s cluster threshold into Yadav’s system .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yadav in view of Sitik, further in view of Dal Mutto (US 20190108396 A1). 

Regarding Claim 4, 
The combination of Yadav and Sitik as shown above teaches The computer according to claim 1, 
Yadav further teaches:
wherein the controller: further executes labeling processing for giving a specific label to the first learning data satisfying a predefined extraction condition according to an instruction of a user, (Para [0038]: “In step S109, based on the dynamically calculated sensitivity scores, a data point having a sensitivity score greater than a preset threshold score value is labeled as an outlier of the digitized text corpus and the outlier is removed from the text corpus.” teaches labeling the data if the data is greater than the threshold score (predefined condition); Para [0038]: “In some embodiments, along with text corpus, a user can indicate a number of outliers that need to be detected and removed from the text corpus.” teaches that the threshold score can be set by the user)
score calculation processing for calculating scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies the extraction condition as output, the learned model being constructed by machine learning using the learning data set, and (Para [0037]: “In step S108, sensitivity scores (SS in the figure) of the data points belonging to each of the k cluster centers are determined based on the weightage for each of the k cluster centers.” teaches calculating sensitivity scores for the Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value.” teaches that the scores have a preset threshold (score indicating a level at which the data satisfies a predefined condition))
…according to the number of sets of the first learning data having the score that falls below a predefined second threshold score, the first learning data having the label given thereto; and (Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value. As such, data points 202 and 204 are identified as outliers and removed from the dataset. The preset threshold score value may be determined by a user input, based on the number of outliers that the user wishes to remove from the dataset.” teaches that the dataset only includes the data that has scores that are below the preset threshold score, data that has scores higher than the threshold are labeled as outliers and are removed from the dataset)

Sitik further teaches:
error rate calculation processing for calculating an error rate of the learned model… (Para [0016]: “Referring now to FIG. 7, plot 700 shows illustrative clustering results that may be achieved with several clustering algorithms. In particular, the plot 700 illustrates average absolute percentage error, maximum absolute percentage error, and R-squared values for the representative cluster produced by each clustering algorithm. Results 702, 704, 706, and 708 represent existing algorithms, and results 710 represent the node-degree based clustering algorithm of this disclosure.” teaches calculating the error rate of the clustering algorithms)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sitik’s residual clusters into Yadav’s system for detecting and removing outliers with a motivation to “provide improved coverage for comer cases with small training set sizes and thus may improve the performance of computer operating systems or other resource management systems.” (Sitik, Para [0015]).

The combination of Yadav and Sitik does not appear to explicitly teach: 
repeats the configuration processing by adding new second learning data to the learning data set until the error rate falls below a predefined threshold value.
However, Dal Mutto teaches: 
repeats the configuration processing by adding new second learning data to the learning data set until the error rate falls below a predefined threshold value. (Para [0221]: “Generally, the process of training a neural network also includes validating the trained neural network by supplying a validation set of inputs to the neural network and measuring the error rate of the trained neural network on the validation set. In some embodiments, if the validation error rate and a training error rate (e.g., the error rate of the neural network when given the training set as input) fail to satisfy a threshold, the system may generate additional training data different from the existing training examples” teaches generating additional data to the set of training data until the error rate satisfies a threshold)
Yadav, Sitik, and Dal Mutto are analogous art because they are directed to providing data to machine learning models. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dal Mutto’s error rate threshold into Yadav’s 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Solgi et al. (US 10679390 B1) teaches clustering and labeling data based on score and error thresholds. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125